Title: James Madison to Martin Van Buren, 18 February 1835
From: Madison, James
To: Van Buren, Martin


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Feb. 18. 1835
                            
                        
                        J. Madison with his respectful compliments to Mr. Van Buren, returns his thanks for the Copy of Mr Adams’
                            Oration on the "Life & character of Lafayette." It is a signal illustration of the powers & resources of
                            the Orator; and will deservedly aid in making more known, a Character, which will be the more admired, the more it is
                            known.
                        
                            
                                
                            
                        
                    